Citation Nr: 0206566	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  98-05 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for cervical spine 
disability.

2. Evaluation for residuals of a head injury with post-
traumatic headaches, currently evaluated as 10 percent 
disabling.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability.

(The issue of entitlement to service connection for a 
gastrointestinal disorder or gastritis due to service-
connected post-traumatic headaches will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967 and again from November 1990 to July 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board is undertaking additional development on the issue 
of service connection for a gastrointestinal disorder or 
gastritis due to non-steroidal anti-inflammatory use pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for degenerative joint disease and 
chronic strain of the cervical spine, an increased 
evaluation for residuals of a head injury with post-
traumatic headaches, and whether new and material evidence 
has been submitted to reopen a claim for service 
connection for degenerative joint disease of both knees, 
has been obtained.

2. Chronic cervical spine disability was not manifested in 
service, and arthritis of the cervical spine was not 
exhibited within the first post service year; the 
preponderance of the evidence is against a finding that 
the veteran's cervical spine disability is related to 
service.

3. The veteran's residuals of a head injury with post-
traumatic headaches are manifested by characteristic 
prostrating attacks averaging once or twice a year.

4. Service connection for bilateral knee disability was 
previously denied by the RO in a rating decision dated in 
December 1991.  The veteran was notified of this decision 
and did not appeal it.

5. Evidence submitted by the veteran since the December 1991 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for bilateral knee 
disability.


CONCLUSIONS OF LAW

1. Chronic cervical spine disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
cervical spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2. The criteria for an evaluation in excess of 10 percent for 
residuals of a head injury with post-traumatic headaches 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 
(2001).

3. The December 1991 rating decision is final.  38 U.S.C.A. § 
4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991); currently 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

4. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for degenerative joint disease of both knees and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the November 
1997 rating decisions, the February 1998 Statement of the 
Case, and the March 1999, April 2000, and the October 2000 
Supplemental Statements of the Case, of what would be 
necessary, evidentiary wise, to grant the veteran's claims.  
The notices sent to the veteran discussed the available 
evidence and informed the veteran that service connection for 
cervical spine disability was being denied because there was 
no medical evidence of a link to service.  The veteran was 
also informed that his claim for an increased rating for 
residuals of a head injury with headaches was being denied 
because his disability did not meet the criteria for the next 
higher rating.  Lastly, the veteran was informed that his 
application to reopen his claim for service connection for 
bilateral knee disability was being denied because no new and 
material evidence had been presented.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, VA 
outpatient treatment notes identified by the veteran, and 
provided the veteran with VA examinations in September 1997 
and September 1999.  The veteran testified at a personal 
hearing at the RO in August 2000.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disability.  In fact, it appears that all such 
relevant evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Service connection for cervical spine disability

The veteran's service medical records are negative for any 
mention of cervical spine disability.  The veteran was 
involved in a fall from a truck while in service in 1965 and 
was hospitalized.  The service medical records indicate that 
the veteran hit his head on concrete and suffered a slight 
skull fracture to the lower back of his head.  The veteran's 
service medical records are negative for any finding of 
cervical spine pathology.  The veteran's separation 
examination dated in February 1967 indicates that he suffered 
from headaches and listed his medical history including the 
fall from the truck in 1967.

A VA examination conducted in July 1967 revealed complaints 
of headaches, with no complaints of neck or extremity pain.  
The examiner noted no discernable abnormality of the motor 
skeletal system.  Flexion, extension, side bending, and 
rotation of the cervical spine were all normal.  There was no 
extrinsic or intrinsic muscle atrophy.  The examiner noted 
there was no orthopedic disease or disability.  X-rays of the 
cervical spine revealed normal findings.  

VA outpatient treatment notes dated from May 1984 to December 
1984, dated in October 1991, and dated from October 1996 to 
October 1997 are all negative for any treatment for or 
diagnosis of cervical spine disability.  Service medical 
records from the veteran's second period of active duty, from 
November 1990 to July 1991 do no indicate any treatment for 
or complaint regarding the cervical spine.

VA outpatient treatment notes dated from October 1994 to 
September 2000 contain little information regarding a 
cervical spine disability.  Treatment notes dated December 
1994 and September 1995 indicate mild tenderness on the C3-C6 
region of the cervical spine and pain in the cervical spine.  
The note dated in September 1995 indicates an impression of 
degenerative joint disease of the cervical spine.  There is 
no etiology provided.

The veteran underwent a VA examination in September 1997.  
The veteran related his history of having fallen off the back 
of a truck in 1965, and he stated that he has been 
experiencing headaches since that time.  Based on x-rays and 
the examination, the VA examiner diagnosed degenerative joint 
disease of the cervical spine and chronic cervical strain.  
The examiner did not provide an etiology for these 
disabilities and did not relate them to service.

The veteran underwent a second VA examination in September 
1999.  The veteran complained of headaches and increasing 
neck stiffness over the past 10 to 15 years.  The impression 
was mild degenerative changes.  The examiner diagnosed 
cervical spondylosis with decreased range of motion of the 
cervical spine.  The examiner specifically noted that there 
was no documentation of a cervical spine injury at the time 
of the veteran's head injury from a fall in 1965 and that, 
therefore, the examiner was unable to link the current 
cervical spine disability to the cerebral concussion suffered 
in service.

The veteran testified at a RO hearing in August 2000 that he 
fell from a truck in 1965 and that his neck has hurt him 
since then.  He testified that he didn't really experience 
any loss of motion of his neck, but that he would have dizzy 
spells.  The veteran testified that he first began 
experiencing problems turning his neck approximately 17 to 18 
years previously (around 1983 or so) and that he was advised 
then that he had degenerative arthritis.  He indicated that 
he assumed that the arthritis was related to his fall in 1965 
although a doctor did not tell him that.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  In addition, arthritis is listed as a chronic 
disease which can be presumed to be service connected if it 
manifests to a compensable degree within one year of leaving 
service.  38 C.F.R. §§ 3.307, 3.309 (2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence is persuasive that the veteran currently suffers 
from degenerative joint disease and chronic strain of the 
cervical spine.  X-rays showed degenerative changes in 1997 
and 1999.  VA examiners in 1997 and 1999 both diagnosed 
degenerative joint disease of the cervical spine.  However, 
the most probative evidence does not support a finding that 
degenerative joint disease and chronic strain of the cervical 
spine is related to the veteran's military service that ended 
in 1967 or the period of service from November 1990 to July 
1991.  

The veteran suffered a head injury in a fall from a truck in 
1965.  There is no indication in the service medical records 
showing an injury to the cervical spine at that time.  A VA 
examination performed shortly after the veteran left service 
in 1967 did not indicate the presence of any degenerative 
changes of the cervical spine, and X-rays taken were negative 
at that time as well.  Treatment notes are silent as to any 
disability related to the cervical spine until notes dated 
December 1994 and September 1995 which indicate complaints of 
pain and stiffness in the veteran's neck and an impression of 
degenerative joint disease.  The veteran was diagnosed with 
degenerative joint disease of the cervical spine in September 
1997 by a VA examiner and this diagnosis was confirmed by X-
rays and was again confirmed by VA examination in September 
1999.  The VA examiner in September 1999 specifically 
indicated that there was no reason to link this degenerative 
joint disease of the cervical spine to the fall the veteran 
suffered in 1965.  The veteran testified in August 2000 that 
he began suffering stiffness and difficulty moving his neck 
approximately 17 to 18 years previously.  This suggests that 
the veteran's cervical spine disability began sometime in the 
early 1980s.

The veteran has testified that he has not been told that his 
degenerative joint disease of the cervical spine is related 
to his fall in 1965 but that he assumed it was because it was 
the only neck trauma he has suffered.  The Board does not 
doubt the credibility of this testimony and these statements, 
however, lay persons are not competent to offer medical 
opinions as to the diagnosis or etiology of disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is some 
indication in the file that the veteran may have had a 
medical specialty in the military, but it is not shown that 
he is a doctor or has any expertise in diagnosing or tracing 
the etiology of orthopedic diseases. 

The Board finds that the most probative evidence does not 
establish a link between the veteran's cervical spine 
disability and his military service.  Therefore, direct 
service connection is not warranted for this disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

Arthritis is subject to presumptive service connection, if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2001).  In the veteran's case, there is no 
manifestation of degenerative joint disease of the cervical 
spine in the record within one year of discharge, the first 
medical evidence of treatment for degenerative joint disease 
is December 1994 which is more than 27 years after the 1967 
discharge and more then 3 years after discharge in July 1991.  
The Board notes that the veteran testified that he first 
began to experience stiffness in his neck and difficulty 
moving his neck sometime in the early 1980s.  This is many 
years after discharge in 1967.  The competent evidence does 
not establish the presence of degenerative joint disease of 
the cervical spine manifested to a compensable degree within 
the first postservice year either in 1967 or 1991.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

III.  Increased evaluation for residuals of a head injury 
with post-traumatic headaches

As noted above, the veteran's service medical records reveal 
that he suffered a head injury in 1965 when he fell from the 
back of a truck.  The injury was diagnosed as a concussion 
with a slight skull fracture.  The veteran was hospitalized 
and he has continued to experience headaches since the 
injury.

VA hospitalization note dated in April 1970 indicates that 
the veteran at that time reported a history of headaches 
since his 1965 accident.  The veteran filed a claim for 
service connection for residuals of this head injury and was 
granted service connection with a non-compensable rating in 
August 1970.  In May 1997 the veteran filed a claim seeking 
an increase in the rating for his residuals of a head injury 
with headaches.

VA outpatient treatment notes dated from May 1984 to December 
1984 are negative for any treatment of headaches.  VA 
outpatient treatment notes dated in September 1995 indicate 
the veteran was complaining of headaches for the past two 
days.  A 

The veteran underwent a VA examination in September 1997.  
The veteran related his history of an injury to his head in 
1965.  The veteran told the examiner that he had been 
experiencing headaches since the injury and that the had been 
increasing in frequency over the past 30 years.  The veteran 
complained of daily headaches, starting in his neck most of 
the time both sides, and working its way to the top of his 
head.  The veteran stated that most times he just endures 
them but that 2 to 3 times a month he takes Tylenol for his 
headaches.  The examiner noted no visual disturbances except 
for 4 incidents of floater spots associated with the 
headaches.  The headaches were never associated with nausea 
or vomiting.  The examiner noted that the veteran does not 
have difficulty working.  There was no indication of any 
cranial nerve abnormalities.  Deep tendon reflexes were 
present and bilateral cranial nerves 2-12 were grossly 
intact.  The examiner diagnosed post-concussion headaches.

The veteran underwent a second VA examination in September 
1999.  The veteran complained that his headaches have become 
more frequent and bothersome over the years since his injury.  
As in 1997, the veteran stated that he had headaches every 
day and that pain is present about 50 percent of the time.  
The veteran describes the pain as a dull, steady ache in 
various locations around his head.  There was no indication 
of pulsating pain, nausea, vomiting, photophobia, 
phonophobia, or any focal neurological symptoms.  The veteran 
reported taking Tylenol, aspirin, or ibuprofen for the pain.  
The veteran reported the pain as most of the time minor 
although he misses 2 to 3 days a work a month because of 
headaches and that he develops a completely prostrating 
headache one or two times a year.  The examiner noted that 
the veteran's mental status was alert, attentive, and 
oriented to person place and time, good recall, no aphasia, 
and an appropriate affect.  With respect to the cranial 
nerves, pupils were equal and reactive to light, visual 
fields and extraocular movements were full.  There was no 
papilledema, no facial weakness, no sensory loss, and no 
tongue weakness.  Strength and muscle tone of all major 
muscle groups in all four extremities were within normal 
limits. There was no muscle atrophy or fasciculations, and no 
ataxia.  Reflexes were present and symmetrical.  The examiner 
diagnosed post-traumatic chronic muscle tension type 
headaches, with neurological examination within normal 
limits.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

There is no Diagnostic Code specifically applicable to rating 
post-traumatic muscle tension type headaches.  The veteran's 
disability however is similar to a migraine headache.  There 
are no other symptoms besides headache associated with the 
veteran's residuals of a head injury,  there is no indication 
of any neurological disability.  Therefore, this disability 
is best rated by analogy to a migraine.  38 C.F.R. § 4.124a, 
DC 8100 (2001).  Under that code, a 10 percent rating is 
warranted with characteristic prostrating attacks averaging 
one in two months over the last several months.  Id.  A 
higher rating, of 30 percent, is not warranted unless there 
are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  Id.

Applying the above to the facts in this case, the Board finds 
that the criteria for a rating in excess of 10 percent are 
not met.  The veteran has headaches essentially daily but 
they require over-the-counter medication on average 2 or 3 
times a month.  The VA examiner in 1997 indicated that the 
headaches do not interfere with work.  The 1999 VA 
examination revealed that the veteran does suffer from 
prostrating attacks approximately once or twice a year.  A 30 
percent disability rating under DC 8100 requires prostrating 
attacks more closely approximating once a month on average.  
Id.  The VA examinations in 1997 and 1999 both found no 
neurological symptoms and there is no indication of any 
dementia or other mental disability that would be related to 
the veteran's head injury suffered in 1965, therefore the 
Diagnostic Codes for those disabilities do not apply.  
Therefore, the Board finds that a 10 percent rating, and no 
higher, is warranted for the veteran's residuals of a head 
injury with post-traumatic headaches.  Id.

The RO has not expressly considered referral of the claim for 
an increased rating for residuals of a head injury with post-
traumatic headaches to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's residuals of a head injury with post-traumatic 
headaches has caused marked employment interference or 
requires frequent medical treatment.  The veteran has not 
been hospitalized for this condition since leaving service in 
1967.  The veteran has worked during this time and the VA 
examiner in 1997 specifically noted that the headaches do not 
interfere with employment.  During the 1999 examination, the 
veteran described missing time from work due to headaches but 
the headaches were reportedly controlled by over the counter 
pain medication and characteristic prostrating attacks only 
occurred once or twice yearly.  The description of headache 
pathology is not consistent with marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

IV.  New and material evidence to reopen a claim for service 
connection for bilateral knee disability

Entitlement to service connection for bilateral knee 
disability was denied by the RO in a rating decision dated in 
December 1991.  The December 1991 rating decision was not 
appealed and is final. 38 U.S.C.A. § 4005(c) (West 1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  Service connection was initially denied because 
there was no evidence that showed any link between the 
bilateral knee disability and the veteran's military service.

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (2001).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for bilateral 
degenerative joint disease of the knees was filed prior to 
August 29, 2001.  Therefore, the amended regulation does not 
apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

The December 1991 rating decision essentially denied service 
connection for bilateral knee disability because the evidence 
did not show that the disability was related to service.  It 
was noted that the veteran's service medical records do not 
show any complaint of a knee disability or treatment for a 
knee disability during his first period of service from 1964 
to 1967.  A report of medical history dated in February 1967 
and the veterans separation examination dated in February 
1967 indicate no disability of the knee or complaint 
regarding the veteran's knees.  Service medical records dated 
in May and June 1991 show that he complained of pain and 
swelling in his knees.  X-rays taken in May 1991 indicated 
degenerative joint disease in both knees with spurring at the 
patella bilaterally.  A June 1991 entry reflects that the 
veteran's arthritis of the knees preexisted service and was 
mildly aggravated by service.  An October 1991 VA examination 
report reflects complaints of knee pain since his first 
period of service that increased in severity during his 
second period of service.  The RO denied the claim for 
service connection in December 1991.

Evidence submitted since the December 1991 rating decision 
consists of VA outpatient treatment notes dated from October 
1994 to September 2000, a statement from a service buddy of 
the veteran, the veteran's testimony at a personal hearing in 
August 2000, and the reports of two VA examinations performed 
in September 1997 and September 1999.  The treatment notes 
indicate treatment for bilateral degenerative joint disease 
of the knees but do not address the etiology of this 
condition, nor do the notes provide any link at all to the 
veteran's military service.  The statement from the veteran's 
service buddy indicates that the veteran suffered arthritis 
in his knees while in service in 1991, which is the same 
information already considered by the RO in its December 1991 
rating decision.  The veteran testified at his personal 
hearing in August 2000 that his knees didn't bother him after 
his fall in 1965 or when he was discharged in 1967, but that 
his knees began to bother him in April and May 1991 and that 
he received treatment and X-rays at that time and was placed 
on physical profile.  This essentially duplicates evidence 
already considered by the RO in its December 1991 rating 
decision.  The September 1997 VA examination revealed that 
the veteran had bilateral degenerative joint disease of the 
knees.  The examiner did not indicate any etiology or link 
the arthritis to the veteran's service.  The September 1999 
VA examination revealed a range of motion including flexion 
to 115 degrees bilaterally and no further due to pain.  The 
examiner noted crepitus, but X-rays revealed no evidence of 
degenerative joint disease.  The examiner did not relate the 
veteran's loss of motion or pain on motion to his military 
service.

None of the additional evidence tends to establish the 
essential element that was a specified basis for denial of 
the veteran's claim previously; that is the lack of evidence 
that bilateral knee disability had its onset, was aggravated 
or is otherwise related to a period service.  The treatment 
records do not indicate any link to service, the statement 
from the veteran's buddy and from the veteran indicate that 
he suffered from arthritis in service but this information 
essentially duplicates the service medical records that had 
previously been considered.  The two reports of VA 
examinations do not indicate the etiology of the veteran's 
bilateral degenerative joint disease of the knees.  The Board 
presumes the evidence to be credible, but this evidence is 
either not new (the testimony of the veteran and the 
statement from his buddy) or not material to the issue of 
whether or not there is a link between the veteran's service 
and his current knee disability.

Material evidence is evidence that "tends to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the 
claim."  See, Evans v. Brown, 9 Vet. App. at 284 (1996).  
The specified basis for the last disallowance of the 
appellant's claim was that the evidence did not show a link 
between service and the veteran's bilateral degenerative 
joint disease of the knees.  Since the new evidence does not 
show any such link, the claim for service connection for 
bilateral degenerative joint disease of the knees is not 
reopened.













ORDER

Entitlement to service connection for cervical spine 
disability is denied.

An increased evaluation for residuals of a head injury with 
post-traumatic headaches, currently rated as 10 percent 
disabling, is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral knee 
disability, and the claim is not reopened.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

